Title: From James Madison to John Cotton Smith, 27 February 1804
From: Madison, James
To: Smith, John Cotton



Sir.
Department of State, February 27th. 1804.
I have had the honor to receive your letter of the 23d. inclosing Mr. Eaton’s petition with sundry documents respecting the subject of it. The inclosed copies of two letters from this Department to the Auditor of the Treasury, and of those to which they are answers will manifest the course which the three items of his claim now in question have heretofore taken in the Executive Offices. It will also appear from them that the two first items (viz, the demurrage of the Anna Maria, and the charge made for the Ship Gloria) have been referred to the Auditor for his decision; and that the last item, viz, a sum of money alledged to have been extorted from Mr. Eaton by the Minister of the Bey of Tunis, was rejected as, under all the circumstances of the case, not admissible under any proper exercise of the discretion vested in the Executive. This determination was guided by the consideration that the claim was rather for an indemnity for a loss sustained in his private & mercantile concerns, represented as brought upon him by the course of his public Agency, than for compensation for services rendered or reimbursement of money paid in the exercise of his office; and on this account as well as the absence, from the nature of the case, of full and formal proof of the fact of extortion, it was thought to be better adapted for the interposition of the Legislature, whose power of dispensing relief in peculiar cases, like the present, is less circumscribed than that of the Executive.
With respect to the claim for the Anna Maria, it will be sufficient to observe, that it has been unreservedly referred to the Auditor for his decision upon the merits, with a communication of the documents deemed necessary for its elucidation, and that on this account it might be considered premature or irregular for me to anticipate his decision. Permit me therefore to suggest that on a communication with him the Committee may obtain such information as may enable them to form a just opinion respecting it, should it be requisite to bring it into their deliberation, circumstanced as it is at present. It will be observed that the Auditor has been instructed to consider the Gloria as a Vessel retained for giving and receiving intelligence; and accordingly to settle her hire at a reasonable rate for the period she may have been actually employed in such service. Should however the footing on which this part of his claim has been placed be deemed by Mr. Eaton narrower than he conceives substantial justice to demand, it will remain with Congress to provide such more extensive relief as they may judge equitable; it being my opinion for reasons analogous to some of those stated above in relation to the indemnity claimed for the extortion by the Beys Minister, that Congress are alone competent for such a mode of relief, and this opinion is more strongly confirmed by the negative decision made upon the claim at the Navy Department, where it was presented for settlement in the shape of an incident to the naval establishment. I am &c.
James Madison.
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14). Tr (DNA: RG 233, Transcribed Reports of the Committee on Claims, 8th Cong., 2d sess. through 11th Cong., 3d sess., 3:291-94 [8C-A1]). A marginal note in Wagner’s hand reads: “This letter examined with the original.”



   
   The enclosures doubtless included copies of JM to Richard Harrison, 10 Jan., Harrison to JM, 19 Jan., and JM to Harrison, 11 Feb. 1804.


